DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	The amendment filed on November 20, 2020 cancelled no claims.  No claims were amended and no new claims were added.  Thus the currently pending claims addressed below are claims 1, 3-11, 13-21, and 23-30 are pending.

Allowable Subject Matter
Claims 1, 3-11, 13-21, and 23-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of Duggal (2009/0006145), Popescu (2013/0097629), and Ledwich (2015/0269632) discloses: a method, a system, and a non-transitory computer-readable medium having stored thereon computer-executable instructions, which when executed by a computer, cause the computer to execute operations comprising:
one or more processors in a hardware advertisement management system;
receiving, via a communication network, deals comprising orders from  a plurality of advertisers;
determining a target cost per thousand (CPM) baseline and a demographics CPM baseline for a pending deal for an advertiser of the plurality of advertisers, wherein the pending deal includes an offer of audience spots;

determining constraints associated with the pending deal based on at least one of a target CPM reduction goal, for the pending deal, a demographics CPM cap for the pending deal, or the established parameters;
generating rates for each selling title of a plurality of selling titles, for each week of a plurality of weeks for a duration of the pending deal, and for each network of a plurality of networks for the pending deal for the advertiser, wherein the generation of the rates is based on the constraints;
determining, by a process, a plurality of buckets in a certain time period for a first channel of a first network of the plurality of networks based on a sum of program attributes and time attributes and a weighing factor that is based on historical analysis of demographics estimates; 
determining a predictive model based on a repetition of the process to determine the plurality of buckets for a set of networks of the plurality of networks, wherein the set of networks are for the certain time period; 
acquiring target audience rating estimates concurrently with the establishing of the parameters, the determining of the constraints, and the generating of the rates; 
generating first distribution information of the audience spots across the plurality of selling titles, the plurality of weeks, and the plurality of networks wherein the first distribution information of the audience spots is generated based on the target audience rating estimates, a budget for the pending deal, the generated rates and available inventory per selling title and weeks combination; 

generating proposal information based on the first distribution information and the modified target CPM; and 
scheduling the audience spots across one or more networks of the plurality of networks for the selling title and weeks combinations wherein the audience spots are schedules based on the first distribution information.
However, the examiner was unable to find prior art that discloses: 
determining, by a process, a plurality of buckets in a certain time period for a first channel of a first network of the plurality of networks based on a sum of program attributes and time attributes for each of a plurality of second channels different from the first channel and a weighing factor that is based on historical analysis of demographics estimates; and
 acquiring target audience rating estimates concurrently with the establishing of the parameters, the determining of the constraints, and the generating of the rates, wherein the target audience rating estimates are acquired based on the predictive model, the plurality of buckets, the target CPM reduction goal and the demographics CPM cap for the plurality of networks.
Thus, claims 1, 3-11, 13-21, and 23-30 are allowable over the prior art.


Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Araman & Popescu, (“Media Revenue Management with Audience Uncertainty: Balancing Upfront and Spot Market Sales”, Manufacturing & Service Operations Management”, Vol 12, No.2, Spring 2010, Pages 190-212) discloses methods for optimally managing media advertising capacity by incorporating the effects of audience uncertainty in upfront and operational planning decisions.
Chaar et al. (US Pub. 2015/0373387) discloses an advertisement scheduler that receives a commercial break schedule.
Schepers et al. (US Pub. 2008/0189734) discloses a system and method for adaptive scheduling system architecture. 
Bollapragada et al. (US Pat. 8,544,036) discloses methods and apparatus for scheduling broadcast commercials.
Forsythe et al. (US Pub. 2005/0171897) discloses method and system for selecting and purchasing media advertising. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Van Bramer/Primary Examiner, Art Unit 3621